TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00317-CR




                                 Jack Nelson Stafford, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
         NO. 5705, HONORABLE V. MURRAY JORDAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was originally due September 11, 2006. On the motion of

appellant’s retained attorney, Mr. Kirby J. Roberts, the time for filing was extended to November

11, 2006. No brief has been filed on appellant’s behalf and no further extension of time for filing

has been sought.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent,

whether retained counsel has abandoned this appeal. Tex. R. App. P. 38.8(b)(2). The court shall

make appropriate findings and recommendations. A record from this hearing, including copies of

all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than January 19, 2007.

Rule 38.8(b)(3).




                                          __________________________________________

                                          Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Filed: December 13, 2006

Do Not Publish




                                             2